Citation Nr: 0811173	
Decision Date: 04/04/08    Archive Date: 04/14/08	

DOCKET NO.  05-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran requested and was 
properly notified of a Travel Board hearing to be conducted 
at the RO in June 2006, and thereafter failed to appear for 
this hearing.  There is no motion or request for a new 
hearing.  For the reasons provided below, the case is not 
ready for appellate review and must be remanded for 
additional development to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran claims entitlement to service connection for a 
low back disability.  On three occasions in January, 
February, and March 1990, during service, he complained of 
chronic low back pain attributable to sports injury.  The 
assessment was possible strain/mechanical low back pain.  
When he last reported in March 1990, he indicated that he had 
a profile against physical activity which expired, and he 
played football the day before and his back problems had 
returned.  There is no indication that X-rays were taken 
during service.  There is also no indication that the veteran 
ever again sought or required treatment for low back pain 
from March through the time of the veteran's separation in 
August 1990.  At separation, the records indicate that the 
veteran waived his right to a physical examination for 
separation.  

Some 29 months after service separation, the veteran was 
provided VA X-ray studies of his lumbar spine in January 
1993.  The impression from X-rays was narrowing of the 
intervertebral disc space at the L4-L5, but otherwise a 
normal spinal series.  There are no treatment record 
associated with this X-ray study.

Years later in June 2003, the veteran is shown to have 
complained of chronic back pain to a private physician who 
provided him bilateral intra-articular facet joint block 
injections at L4-L5 and L5-S1.  This was for treatment of 
chronic pain.  However, these private treatment records do 
not have any X-ray studies.  

The RO denied the claim based upon a finding that there was 
essentially no identifiable chronic low back disability 
identified at any time during or after service.  Although it 
is unclear whether there is an identifiable pathology or 
chronic disability during service, the veteran sought 
treatment for low back pain on three occasions during 
service, 29 months after service separation X-ray studies 
revealed some minor narrowing of disc space at L4-L5, and 
years after that the veteran was provided facet joint 
injections for treatment of low back pain.  

VCAA provides that VA will treat an examination or opinion as 
being necessary to make a decision if the evidence of record 
contains "some" evidence of current disability or 
persistent or recurrent symptoms and indicates that the 
disability or symptoms "may be" associated with the 
claimant's active military service, and the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be referred for VA 
orthopedic examination of his low back.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  X-ray studies must 
be taken, and any additional diagnostic 
studies desired by the examiner should 
also be performed.  In addition to 
providing a report of current low back 
health, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has a low back 
disability, and, if so, whether it is 
more, less, or equally likely that any 
currently identified low back disability 
is attributable to a sports injury during 
service as documented in the service 
medical records from January through 
March 1990.  A complete explanation of 
the reasons and bases for this opinion is 
essential.  

After completing the above development, 
the RO should again address the claim.  
If the decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case (SSOC) and given an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003). 



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



